DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7 and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19, 28-29, 33, 35, 37-41, 43-44 and 49-50  of U.S. Patent No. 10585292 granted to Jones et al., Jones hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Regarding claim 1, claim 18 of Jones teaches light-mixing system, comprising: a light pipe comprising: an input surface configured for receiving light from a light source, a light-mixing segment optically coupled to said input surface, an output surface optically coupled to said light-mixing segment through which light exits the light pipe, wherein a vector normal to at least one of said input and output surface forms a non-
Regarding claim 1, claim 36 of Jones teaches a light-mixing system, comprising: a light pipe comprising: an input surface configured for receiving light from a light source, a light-mixing segment optically coupled to said input surface, an output surface optically coupled to said light-mixing segment through which light exits the light pipe, wherein a vector normal to at least one of said input and output surface forms a non-zero angle relative to a longitudinal axis of said light-mixing segment, wherein at least one of said sections has a polygonal shape and another one of said sections has a round shape.
Regarding claim 3, claim 28 of Jones teaches that said output surface comprises a textured surface.
Regarding claim 4, claim 29 of Jones teaches that said output surface comprises a plurality of microlenses and surface texturing.
Regarding claim 7, claim 35 of Jones teaches further comprising a projection lens optically coupled to said output surface.
Regarding claim 9, claim 19 of Jones teaches that said non-zero angle is about 90 degrees.
Regarding claim 9, claim 37 of Jones teaches that said non-zero angle is about 90 degrees.


Regarding claim 11, claim 39 of Jones teaches that said reflective surface is metalized.
Regarding claim 12, claim 40 of Jones teaches that said reflective surface is configured to reflect light incident thereon via total internal reflection.
Regarding claim 13, claim 41 of Jones teaches that said light-mixing segment comprises a surface configured to reflect light incident thereon via total internal reflection.
Regarding claim 14, claim 43 of Jones teaches that said light source comprises an LED.
Regarding claim 15, claim 44 of Jones teaches that said light source comprises an LED.
Regarding claim 16, claim 49 of Jones teaches a heat sink that is thermally coupled to the light source.
Regarding claim 17, claim 50 of Jones teaches that the output surface of the light pipe has a surface area greater than a surface area of the input surface thereof.
Regarding claim 18, claim 33 of Jones teaches that said light pipe has a tapered cross section extending from said input surface to said output surface.

Allowable Subject Matter
Claims 2, 5-6 and 8 are objected to as being dependent upon a rejected base claim.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to the output surface comprises a plurality of microlenses for diffusing light passing therethrough.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to the input surface and said output surface of the light- guiding waveguide are substantially at the same vertical level.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation directed to the output surface of the light-guiding waveguide is positioned vertically higher than said input surface.
Regarding claim 8, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation directed to the light source is positioned relative to said input surface of the light pipe such that the light entering said input surface has a direction opposite to direction of light exiting said output surface.

	
	
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879          



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878